SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15b-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of December, 2012 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria (Exact name of Registrant as specified in its charter) CresudInc. (Translation of registrant´s name into English) Republic of Argentina (Jurisdiction of incorporation or organization) Moreno 877 (C1091AAQ) Buenos Aires, Argentina (Address of principal executive offices) Form 20-Fx Form 40-Fo Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yeso No x CRESUD S.A.C.I.F. and A. (THE “COMPANY”) REPORT ON FORM 6-K Attached is the English translation of the summary of the payment notice related to the Company’sSeriesX Fix Rate Notes in a principal amount ofUSD 61,524,638, due 2014. The Company informs that on December 21, 2012, will start the payment of thesecond installment of interests related to the original SeriesX Notes issued onJune 21, 2012and to the Series Xtranche 2, issued in September 19, 2012. Payment Agent: Caja de Valores S.A. Date of effective payment: December 21, 2012 Number of service to be paid: Second installment of interests Period comprised by the payment: September 21, 2012/December 21, 2012 Concept of payment: Interests (100%) Payment Currency: Argentine Pesos (ARS) at the Applicable Exchange Rate Outstanding Capital: USD61,524,638 Annual Nominal Interest Rate: 7.75% Interest being paid USD 1,188,774.00 Capitalbeing paid - Applicable Exchange Rate: Tobe determined as established in the Pricing Supplement Interests will be paid through Caja de Valores S.A. to the noteholders at whose name the Notes were registered on December 20, 2012. The note outsatanding capital corresponds to the original Series X Notes issued on June 21, 2012and to the Series Xtranche 2, issued in September 19, 2012 SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Buenos Aires, Argentina. Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria By: /S/ Saúl Zang Saúl Zang Responsible for the Relationship with the Markets December 19, 2012
